Exhibit 99.1 Rightside Announces Second Quarter 2016 Financial Results Registry Revenue Grows 52% Over the Prior Year Period KIRKLAND, Wash., August 9, 2016 (GLOBENEWSWIRE) Rightside Group, Ltd. (Nasdaq: NAME), a leading provider of domain name services that advance the way businesses and consumers define and present themselves online, today announced financial results for the second quarter ended June 30, 2016. “We delivered strong second quarter results as Rightside continues to focus on growing awareness and demand for new gTLDs through our retail registrar and expanding network of distribution partners.We are focused on accelerating growth in our high margin businesses while reducing costs across the board,” said Chief Executive Officer Taryn Naidu.“Our registry services business continues to be core to the Company’s strategy and its revenue grew 52% to $2.9 million.Name.com’s revenue grew 20% year-over-year, to an all-time high on both a GAAP revenue and unit registration basis, due to a higher mix of new gTLDs with an average selling price approximately three times that of legacy gTLDs.This quarter, we also reported Adjusted EBITDA of $2.3 million, nearly three times higher than the prior year period as we’ve continued to grow our mix of higher margin registry services revenue and drive cost synergies throughout the business.”
